Citation Nr: 1421464	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than May 30, 2007, for the award of service connection for schizophrenia, paranoid type, to include on the basis of clear and unmistakable error (CUE) in July 1976 or January 1978 rating decisions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.  Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO granted service connection for schizophrenia, paranoid type, with a 100 percent disability rating, effective May 30, 2007.  In February 2010, the Veteran filed a notice of disagreement (NOD) with regard to the effective date for the grant of service connection.  In a February 2010 rating decision, the RO denied  an earlier effective date for service connection for schizophrenia, paranoid type, finding that no CUE,  and continued the 100 percent disability rating from May 30, 2007.  In March 2010, the Veteran filed another NOD with regard to the assigned effective date.  The RO issued a statement of the case (SOC) in May 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  In August 2011 and January 2012, the RO issued supplemental SOCs (SSOCs), reflecting the continued denial of the claim. 

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

At the time of the hearing, the Veteran's representative characterized this matter as entitlement to an effective date earlier than May 30, 2007, for the award for service connection for schizophrenia on the basis of clear and unmistakable error (CUE) in a January 1978 rating decision.  Prior to his hearing, including in his July 2011 substantive appeal and January 2012 Decision Review Officer conference, the Veteran indicated that the  July 1976 rating decision.  As such the Board will give the Veteran the benefit of the doubt and characterize the claim as an appeal involving assertions of CUE in both the July 1976 and January 1978 rating decisions.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have accomplished.  

2.  In a July 1976 rating decision, the RO denied service connection for a nervous condition; although the Veteran was provided notice of this rating decision in a letter dated later that month, he did not appeal the decision.

3.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the July 1976 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

4.  In September 1977, the Veteran filed a  request to reopen the claim for service connection for a nervous condition.

5.  In a January 1978 rating decision, the RO again denied service connection for a nervous condition; although the Veteran was provided notice of this rating decision in a letter dated the following month, he did not appeal the decision.

6.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the January 1978 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

7.  Following multiple subsequent claims for service connection for psychiatric disability and unappealed denials of those claims, in May 2007, the Veteran again filed a claim for service connection for psychiatric disability specifically claimed as paranoid schizophrenia.  

8.  In an August 2008 rating decision, the RO granted service connection and assigned an initial 100 percent rating for schizophrenia, paranoid type, effective May 30, 2007 (the date of receipt the request to reopen).  


CONCLUSIONS OF LAW

1.  The July 1976 rating decision in which the RO denied service connection for a nervous condition, is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp.  2013); 38 C.F.R.  §§ 3.104, 3.105, 20.302(a), 20.1103 (2013).

2.  The January 1978 rating decision in which the RO denied the Veteran's petition to reopen his previously denied claim for service connection for a nervous condition is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp.  2013); 38 C.F.R.  §§ 3.104, 3.105, 20.302(a), 20.1103 (2013).

3. The claim for an effective date earlier than May 30, 2007, for the award of service connection for schizophrenia, paranoid type, to include on the basis of CUE in RO rating decisions in  July 1976 and January 1998, is without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp.  2013); 38 C.F.R.  §§ 3.105, 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L.  No.  106-475, 114 Stat.  2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp.  2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the present appeal, a February 2010 letter included notice on how to support to  a claim for an earlier effective date, including on the basis of CUE.  Additionally, the May 2011 SOC included a discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE in the earlier rating decisions.  Moreover, the Veteran has been afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there was CUE in prior RO decisions, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).  





II.  Background

On May 30, 2007, the Veteran filed his most recent claim for service connection for schizophrenia.  The RO subsequently obtained a VA medical opinion wherein the examiner found that the Veteran's schizophrenia had started in service.  The RO, in an August 2008 rating decision, granted service connection for schizophrenia and , assigned an initial 100 percent disability rating, effective May 30, 2007.  In the January 2010 claim for which this appeal ensued, the Veteran is  seeking an effective date prior to May 30, 2007 for the award of  service connection for his schizophrenia.  He contends that service connection for schizophrenia should have been granted in the July 1976 and/or January 1978 rating decisions.  

The pertinent  procedural and evidentiary history is briefly summarized below.  

In his original application for service connection filed in October 1975, the Veteran filed a claim for service connection for a "mental disorder".  

The evidence then of record included service treatment records documenting that the Veteran had been treated by the Psychiatric Service, following an incident during which he lost his temper and attempted to attack a superior officer.  The Psychiatric Service found no evidence of psychotic or neurotic process and diagnosed him with a passive-aggressive personality.  The Psychiatric Service recommended that the Veteran be administratively separated from the Coast Guard on the basis of unsuitability.  (August 30, 1974 service treatment record).  

Following service, an October 1975 VA medical record documents that the Veteran received treatment for a "[p]ersonality disorder, explosive personality, manifested by poor impulse control, hyperirritability and fears of hurting self or others."  At that time, his physician found that the Veteran was well oriented, coherent and relevant, with an intact memory and no signs of a psychotic-like thought disorder or delusions.  The physician also found that the Veteran was competent and did not require a guardian or conservator.

In a July 1976 rating decision, the RO denied service connection for a nervous condition, finding that service treatment records showed that the Veteran had a diagnosis of a passive/aggressive personality disorder and that his post-service VA hospitalization showed a diagnosis of explosive personality.  The RO found that the Veteran had a constitutional or developmental abnormality that was not a disability under the law.  The RO notified the Veteran of his denial and his appellate rights.  The Veteran did not initiate an appeal of the decision.  

In September 1977, the Veteran filed another claim for service connection, claiming that his "nervous condition"  was  the result of an in-service automobile accident.  The RO reviewed additional service treatment records (concerning treatment for the automobile accident) and an October 1977 VA discharge record (documenting a diagnosis of schizophrenia, paranoid type).  The October 1977 VA medical record showed that the Veteran was anxious with psychomotor retardation, delusion in paranoid field and reporting a visual hallucination, but was oriented in three spheres (except date of the month) and had an intact memory.  Following treatment, including vocational counseling, the physician found that the Veteran had received the maximum benefit in hospitalization and discharged him to his family.  Later, a November 30, 1977 VA counseling psychology summary shows that the Veteran had received counseling and been referred for job placement services.  The Veteran reported good progress.  A December 1977 VA medical record documents that the Veteran had no complaints and has schizophrenia in remission.  

In a January 1978 rating decision, the RO found that records showed that the Veteran had only incurred a mild, acute concussion from his in-service automobile accident that would not account for his present condition, and that he did not have a diagnosis of schizophrenia until 1977, beyond the one year presumptive period for compensation purposes.  The RO provided notice of this decision on February 10, 1978.  However, the Veteran did not appeal the decision.

A February 17, 1978 VA discharge summary notes that, at discharge the Veteran reported that he was feeling fine and the physician found no evidence of any thought disorder, delusions or hallucinations.  

Following the July 1976 and January 1978 rating decisions, the Veteran filed additional claims for service connection.  He filed the first such  claim in August 1988.  In an August 1988 confirmed rating decision, the RO confirmed the Veteran's prior denial of service connection for a nervous condition and found that the new VA medical record merely confirmed that the Veteran had schizophrenia and was cumulative in nature and not new and material evidence.  At that time, the RO notified of the denial and of his appellate rights, but the Veteran again did not initiate an appeal of the decision.

In June 1995, the Veteran again claimed service connection for a nervous condition.  In an October 1998 rating decision, the RO found that the evidence showed additional treatment, but not that the Veteran had a chronic psychiatric disorder during service or relating a current condition to service.  In October 1995, the Veteran filed a notice of disagreement with the June 1995 rating decision.  In November 1995, the RO issued a SOC.  The Veteran did not subsequently file a substantive appeal.  

In December 1997, the Veteran again filed a relevant claim for service connection.  In a May 1998 rating decision, the RO found that new and material evidence to reopen a claim for service connection for a chronic acquired psychiatric condition (schizophrenia or depression) had not been submitted and denied service connection for PTSD.  The RO found that new medical records showed treatment for depression, but that there was no evidence of major depression in service or that a chronic acquired psychiatric disorder was incurred in or aggravated by service.  Also, the RO found that the new medical evidence did not show a confirmed diagnosis of PTSD related to a stressful event in service.  The RO  again provided notification of the denial and of his appellate rights, and, again, the Veteran  did not initiate an appeal of the decision.  

On May 30, 2007, the Veteran filed  an informal claim for service connection for paranoid schizophrenia, the claim at the heart of the current appeal.  The RO obtained copies of VA medical records documenting continuing psychiatric treatment.  The RO also had the Veteran undergo  an April 2008 VA examination.  That VA examiner opined that the Veteran had his first schizophrenic break in service.  The VA examiner determined that although the Veteran was not initially diagnosed with schizophrenia, the break had occurred during the 1970s, when early symptoms of schizophrenia were not well understood, that the diagnosis became clear over the following years, and that the Veteran continues to have schizophrenia.  

In an August 2008 rating decision, the RO  granted service connection and assigned an initial 100 percent rating  for schizophrenia, , effective May 30, 2007-the  date VA received the Veteran's most recent service connection claim .  The RO assigned the May 30, 2007 effective date under 38 C.F.R.  § 3.400, noting the grant the earliest effective date  possible.

III.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a).   For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r) . 

An appeal of an RO rating decision begins with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200  (2012). The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546   (1992). An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result." 38 C.F.R. § 20.201 (2013). 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code. See 38 U.S.C.A. § 7105 . See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55   (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

As noted, the Veteran now seeks to establish an earlier effective date for the award of service connection for schizophrenia.  To this end, the Veteran has alleged CUE in the July 1976 and January 1978 rating decisions.

In alleging CUE, the Veteran essentially contends that he did not receive  notice of his ability to appeal his prior claim denials, that he was not competent to appeal his January 1978 rating decision at the time it was issued, that VA failed to acquire medical evidence from VA facilities supportive of his claims, that VA should have ordered a VA examination in regards to the September 1977 claim, and that VA did not correctly review the evidence of record.  (January 2010 statement, July 2011 VA Form 9, October 2011 Statement of Accredited Representative in Appealed Case, January 2012 Decision Review Officer (DRO) conference and June 2012 Board hearing).

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.  Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, as regards the July 1976 and January 1978 rating decisions, the Veteran's allegations simply do not meet the criteria noted above.

Regarding  this argument that he did not receive notice of his ability to appeal his prior rating decisions, the Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S.  1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims or appeals submitted by the Veteran, including by providing the Veteran notice of the rating decisions and his right to appeal such decisions.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." However, statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Rather, the claims file shows, as noted above, that the RO issued the July 1976 rating decision and provided notice of the decision and the Veteran's appellate rights that same month.  Similarly, the RO issued the January 1978 rating decision and provided notice of the decision and the Veteran's rights in February 1978.  

Another of the Veteran's allegations of CUE essentially amounts to an assertion that VA should have recognized at the time of the July 1976 or January 1978 that his schizophrenia started in service.  Such an argument amounts to a disagreement of how the facts were evaluated.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R.  § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

The Veteran has also alleged that the RO did not obtain his applicable VA medical records at the time of his prior rating decisions and that VA should have provided a VA examination in conjunction with his September 1977 claim.  However, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the Federal Circuit also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  The Board further notes that despite the Veteran's contention that the RO did not obtain his VA medical records, the record contains copies of VA medical records, including records of his VA hospitalizations and treatments.  

As for his assertion that he was not competent to appeal his January 1978 rating decision at the time it was issued, such assertion appears to raise the question of whether the doctrine of equitable tolling should be considered.  The Veteran seems to imply that he was not competent to pursue his claim at that time due to his schizophrenia, and thus he should not have been expected to file a notice of disagreement with the January 1978 rating decision.  

The doctrine of equitable tolling has been a matter of controversy and flux in VA benefits law.  See generally Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009) (overturning a prior holding in Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006) which held that a timely filing of a Substantive Appeal is subject to equitable tolling); Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007) (holding that federal courts could not create equitable exceptions to jurisdictional requirements).

Recently, the United States Court of Appeals for the Federal Circuit Court held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, No.  2013-7059, 2014 WL XXXXXXX, at *Y (Fed. Cir. Apr. 23, 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

In the present case, the Veteran essentially claims that he was heavily medicated and treated for severe schizophrenia and unable to comprehend the January 1978 rating decision and to appeal that matter.  Equitable tolling, however, applies to a delay in filing a notice of disagreement, not the lack of filing of such a document.  

Even, assuming, arguendo the doctrine of equitable tolling is potentially applicable to a case, such as this one, in which no notice of notice of disagreement was filed, the Board finds that, here, there would be no basis in fact to apply equitable tolling in this case.

The January 1978 rating decision was mailed to the Veteran on February 10, 1978 per the date on the notice letter),  However, aside from the fact that Veteran did not express disagreement following the presumed receipt of notice in the January 1978 rating decision, he has not demonstrated due diligence in pursuing his service connection claim at that time.  Indeed, the Veteran did not contact VA about this matter again until ten years later, in August 1988, when he filed his next claim for benefits

Moreover, the Veteran's allegations also do not establish any circumstances  existing beyond his control that  prevented him from pursuing an appeal his service connection claim following the January 1978 rating decision (mailed to the Veteran on February 10, 1978).  Although the Veteran had been hospitalized until February 17, 1978, just seven days following the mailing of the January 1978 rating decision and notice, at discharge, his physician found that he had no thought disorder, and subsequent VA medical records do not raise that question.  , a January 1976 VA medical provider found that the Veteran was competent and required no guardian or conservator and a July 20, 1988 VA physician also found that was competent.  A July 1995 VA physician determined that the Veteran's cognitive examination did not have any deficits and that the Veteran denied psychotic symptoms and a September 1997 VA physician reported that thought processes were logical and goal oriented and that the Veteran was alert, attentive and fully oriented.  Thus, the evidence fails to support a finding that the Veteran did not have the mental capability of pursuing VA benefits at the time of either rating action at issue.  

Under these circumstances, Board must conclude that the Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the July 1976 and/or January 1978 rating decisions, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time; and that, but for any such alleged error, the outcome of the decision would have been different.  As such, CUE in either of the noted rating decisions has not been established..

As a final point, the Board emphasizes that, even if the Board was to find CUE in the July 1976 and/or January 1978 rating decision(s), such would not provide a basis for a earlier effective date for the award of service connection for paranoid schizophrenia, as sought.  Subsequent to  those decisions, the RO issued additional rating decisions denying service connection for schizophrenia.  As noted in the Background section of  this decision, the Veteran filed requests to reopen his claim in August 1988, June 1995 and December 1997.  The RO denied each claim respectively in August 1988, October 1995 and May 1998 rating decisions.

After being notified of the August 1988 and May 1998 rating decisions, the Veteran did not file a notice of disagreement with those decisions.  As regards to the October 1995 rating decision, the Veteran filed an October 1995 notice of disagreement and in November 1995 the RO issued a SOC wherein it continued to decline reopening the claim.  Although the Veteran was provided notice of this SOC in a letter dated in November 1995, the Veteran did not file a substantive appeal with that decision.  As such, each of those rating decisions was rendered "final."  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As such, even if  it was determined that the Veteran had an earlier, pending claim (the original, October 1975 claim or the subsequent, September 1977 claim)  based on a finding of CUE in one or both decisions of the decisions in which CUE has been alleged,  such claim(s) would have been resolved by the "final" August 1988, October 1995 and/or May 1998 rating decisions.  Notably, neither the Veteran nor his representative has  alleged CUE in any of those rating decisions.

Once an RO decision becomes final under 38 U.S.C.A. § 7105(c), absent a finding of CUE or the submission of new and material evidence, the claim cannot be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R.  §§ 3.104, 3.156, 20.302, 20.1103; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, an n application that has been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  

Under the circumstances of this case, the Board must conclude that, at the time of the RO August 2008 rating action awarding service connection for paranoid schizophrenia,  there was no pending, unresolved claim pursuant to which the benefit sought could have been awarded.  As such, the RO appropriately assigned an effective date of May 30, 2007 (the date the RO received the Veteran's application, which, given the prior, final denials, can only be construed as a request to reopen the previously denied claim).  May 30, 2007 is the earliest dated possible under the applicable legal authority.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r) . 

The Board sympathizes with the Veteran and his family, and is cognizant of the significant hardships they have endured, both mentally and financially, since the onset of the Veteran's disability.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for schizophrenia earlier than May 30, 2007 is assignable, the claim for an earlier effective date for the award of service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 30, 2007, for the award of service connection for schizophrenia, to include on the basis of CUE in July 1976 and January 1978 rating decisions, is denied.




____________________________________________
JACQUELINE E.  MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


